DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard
Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

June 28, 2021

FROM:

Anne Marie Costello, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

Medicaid and CHIP Managed Care Monitoring and Oversight Tools

The purpose of this Center for Medicaid and CHIP Services (CMCS) Informational Bulletin
(CIB) is to introduce a series of tools for states and the Centers for Medicare & Medicaid
Services (CMS) to utilize to improve the monitoring and oversight of managed care in Medicaid
and the Children’s Health Insurance Program (CHIP). This CIB also provides guidance setting
the content and format of the Annual Managed Care Program Report required by CMS
regulations at 42 CFR § 438.66(e)(1)(i), and introduces additional resources and technical
assistance toolkits that states can use to improve compliance with managed care standards and
requirements. The annual report is part of CMS’s overall strategy to improve access to services
by supporting Federal and state access monitoring for Medicaid beneficiaries within a managed
care delivery system.
Introduction
Over the last decade, states have drastically increased their use of managed care to deliver
Medicaid and CHIP benefits, becoming the dominant delivery system in both programs. For
example:
•
•
•
•

As of July 2018, 53.9 million individuals were enrolled in Medicaid managed care, which
represents 69 percent of the total Medicaid enrollment.
In fiscal year 2018, total federal and state Medicaid managed care expenditures were
$296 billion, which is approximately 50 percent of total Medicaid expenditures.
In 31 states, about 79 percent of CHIP children were enrolled in managed care.
Twenty-two states had Managed Long-Term Supports and Services (MLTSS) programs
in operation as of July 1, 2018.

The increased prevalence in the use of managed care delivery systems underscores the continued
need for strong federal and state oversight of managed care in Medicaid and CHIP. Over the last
decade, CMS has engaged in numerous monitoring and oversight activities for Medicaid and
CHIP managed care programs, and while these activities have been effective in assuring state
compliance with specific regulatory and statutory requirements, CMS recognizes the need for
additional tools to improve monitoring and oversight efforts. Accordingly, CMS has begun to
develop several state tools described below.

Page 2 – CMCS Informational Bulletin
Development of a Web-Based Reporting Portal for the Collection of Required Managed
Care Reports
The May 2016 Medicaid and CHIP managed care final rule strengthened the federal oversight of
state managed care programs in several ways, one of which was to create new reporting
requirements for states on their managed care programs and operations. CMS is developing
reporting templates for each of the following reports: the Annual Program Oversight Report
required in 42 CFR § 438.66(e), the Medical Loss Ratio (MLR) Summary Report required in 42
CFR § 438.74(a), and the Access Standards Report required in 42 CFR § 438.207(d) and (e).
CMS intends to develop these templates in a web-based reporting portal, thereby creating a
single submission process and repository for all state reporting requirements related to managed
care.
The structured data captured by this system will allow CMS to generate and analyze statespecific and nationwide data across the universe of managed care programs and requirements.
This data analysis will allow CMS to identify areas of technical assistance and to target efforts to
assist states in improving their managed care programs while also ensuring compliance with
managed care statutes and regulations, such as ensuring access to care.
Annual Managed Care Program Report
CMS regulations at 42 CFR § 438.66(e) require states to submit an Annual Managed Care
Program Report. Under the regulation, each state must submit to CMS, no later than 180 days
after each contract year, a report on each managed care program administered by the state which
will contain data from all involved plans. The initial report is due after the contract year
following the release of CMS guidance on the content and form of the report and would cover
that contract year. The information below and the template available on Medicaid.gov at
https://www.medicaid.gov/medicaid/managed-care/guidance/medicaid-and-chip-managed-caremonitoring-and-oversight-initiative/index.html with instructions serves as the CMS guidance on
the content and format of the required report so the initial report will be due for contract years
starting on or after [insert date] and due 180 days after the end of that contract year.
During the development of this report template, CMS consulted with states and other
stakeholders on the content and form of the report. The final report template includes changes
made to address comments and concerns from those entities.
Timing of the Report
The chart below clarifies the reporting period and due date of the first Annual Managed Care
Program Report for each state, based on the contract year of each managed care program.
Contract Year of the
Managed Care Program
July through June
September through August
October through September
January through December
February through January
April through March

Contract Period of First
Report
7/1/2021 – 6/30/2022
9/1/2021 – 8/31/2022
10/1/2021 – 9/30/2022
1/1/2022 – 12/31/2022
2/1/2022 – 1/31/2023
4/1/2022 – 3/31/2023

First Report Due
December 27, 2022
February 27, 2023
March 29, 2023
June 29, 2023
July 30, 2023
September 27, 2023

Page 3 – CMCS Informational Bulletin
Content of the Report
Every state must submit a report for each managed care program administered by the state,
including behavioral health plans and managed LTSS plans. As defined by the regulation, the
report will collect information in the following categories:
1. Program enrollment and service area expansions**
2. Financial performance
3. Encounter data reporting
4. Grievances, appeals, and state fair hearings
5. Availability, accessibility, and network adequacy
6. Delegated entities
7. Quality and performance measures
8. Sanctions and corrective action plans**
9. Beneficiary support system (BSS)
10. Program integrity
All 10 categories apply to Managed Care Organizations (MCOs), Prepaid Inpatient Health Plans
(PIHPs), and Prepaid Ambulatory Health Plans (PAHPs). Only those categories marked by **
apply to Primary Care Case Management (PCCM) entities. Each of the above categories have
data indicators (data elements) that are organized by and will be reported at state, program, or
plan levels for ease of data entry. The excel workbook is available on Medicaid.gov at
https://www.medicaid.gov/medicaid/managed-care/guidance/medicaid-and-chip-managed-caremonitoring-and-oversight-initiative/index.html and provides the exact indicators that will be
required, along with instructions on how to complete each field.
Form of the Report
The report will be collected electronically through a web-based submission portal. This portal
will collect exactly the information that is included in the excel workbook. As presented in the
workbook, each indicator will require a response in a specified format based on the indicator.
The formats include selections for a drop down list, numerical counts, free text, percentages, and
dates. CMS will make the web-based portal available to states at least 6 months prior to the date
the first reports are due, no later than June 27, 2022.
Technical Assistance on Completing the Report
CMS strongly encourages states to review the attached excel workbook version of the report over
the next few months and begin planning any changes to state data gathering or processes that will
need to be implemented to complete the report. States could also use the excel version to collect
information from individual managed care plans to facilitate data collection. As states are
reviewing the tool or planning their data collection, CMS is available to provide one on one
technical assistance. Please contact your CMCS managed care state lead or complete the
Medicaid Managed Care – State Technical Assistance Request Form to request technical
assistance.
Appeals and Grievances Data Collection Pilot
As required by 42 CFR § 438.66(a) and (b), all states must have a monitoring system for all
managed care programs, including, among other things, appeals and grievances systems. In

Page 4 – CMCS Informational Bulletin
addition, CMS regulations at 42 CFR § 438.66(d) require each state to conduct a readiness
review of each MCO, PIHP, PAHP, or PCCM entity with which it contracts to assess the ability
of each entity to perform satisfactorily in several areas, including appeals and grievances.
CMS believes that appeals and grievances data can provide critical insight into the performance
of a managed care program and managed care plans, especially during the first year of
implementation. Such data could quickly reveal areas of weakness in a program or plan, and
identifying those early will allow states to remedy the issue before plan members are
disadvantaged or critical incidents occur.
To that end, CMS has developed a standard appeals and grievances data collection tool to be
used for the first year of implementation as a second part of a readiness review. Through the
CMCS Managed Care Technical Advisory Group, CMS consulted with states during the
development of the tool, and incorporated state feedback into the final tool. Over the next 12 to
18 months, CMS will pilot the tool with states that are completing their readiness review process
within that timeframe. Based on the results of the pilot, the tool will be edited as necessary.
Once final, the tool will be incorporated into the web-based reporting portal described above and
become a regular part of the readiness review process.
Technical Assistance Toolkits to Improve State Compliance and Oversight
CMS is also developing a series of technical assistance toolkits to assist states in complying with
various managed care standards and regulations, and to help improve state monitoring and
oversight of their managed care programs. The topics will include:
•
•
•
•
•
•
•

Behavioral Health Access*
Managed Long-Term Services and Supports
Managing Plan Transitions
Provider Screening and Enrollment
Managed Care Quality Strategies*
Program Integrity
Tribal Protections in Medicaid and CHIP Managed Care

*See more detail below

Tools to Assist States in Managed Care Monitoring and Oversight
As part of the strategy described above, CMS is making the following resources and tools
available to states:
Behavioral Health (BH) Access Toolkit
Recent increases in substance use disorders, as well as repercussions of the COVID-19
pandemic, have underscored the importance of behavioral health services that treat substance use
and mental health disorders. Medicaid plays a critical role in the financing and delivery of
behavioral health services. In 2015, Medicaid was the primary source of health coverage for 26
percent of adults with serious mental illness and 17 percent of adults with substance use
disorders. State Medicaid agencies have increasingly covered behavioral health services through
comprehensive managed care plans rather than paying for them on a fee-for-service (FFS) basis

Page 5 – CMCS Informational Bulletin
or covering them through limited-benefit managed care plans, sometimes called behavioral
health organizations. The expanded role that Medicaid managed care plans play in delivering
behavioral health services—and the greater demand for such services among Medicaid
beneficiaries—raises the importance of access to these critical services through robust provider
networks. This toolkit aims to help state Medicaid agencies and the managed care plans with
which they contract meet the network adequacy requirements for behavioral health care
providers. Numerous state Medicaid agencies have developed innovative approaches to
strengthen their behavioral health workforce and improve access to services within Medicaid
managed care. This toolkit highlights promising practices and strategies implemented by state
Medicaid agencies and managed care plans and is available on Medicaid.gov at
https://www.medicaid.gov/medicaid/managed-care/guidance/medicaid-and-chip-managed-caremonitoring-and-oversight-initiative/index.html.
Quality Strategy Toolkit
Under regulations at 42 CFR §§ 438.340(a) and 457.1240(e), CMS requires state Medicaid and
CHIP agencies that contract with MCOs, PIHPs, PAHPs, and certain PCCM entities to develop
and maintain a Medicaid and CHIP quality strategy to assess and improve the quality of health
care and services provided by managed care plans. To support states in implementing managed
care quality strategy requirements, CMS has developed the Medicaid and CHIP Quality Strategy
Toolkit. CMS recommends that states use this toolkit as a part of their quality strategy
development, revision, and submission processes to ensure that their quality strategies address
regulatory requirements and leverage best practices. This toolkit describes quality strategy
regulatory requirements and provides considerations for states to improve their quality strategy
and is available on Medicaid.gov at https://www.medicaid.gov/medicaid/managedcare/guidance/medicaid-and-chip-managed-care-monitoring-and-oversight-initiative/index.html..
Closing
CMS is committed to strengthening the monitoring and oversight of Medicaid and CHIP
managed care programs. To do so, the agency is developing a series of reporting templates and
technical assistance toolkits described above. CMS looks forward to engaging and collaborating
with states on the implementation of these tools and anticipates issuing additional tools
periodically over the next two years to improve its monitoring and oversight activities.
If you have any questions or need additional information, please contact John Giles, Director,
Division of Managed Care Plans at 410-786-5545 or John.Giles1@cms.hhs.gov.

